ON Petition To Rehear
The petition for certiorari filed by Daugherty and wife was denied on a previous opinion day. The memorandum opinion prepared in the case was not filed because we concurred in both the reasoning and the conclusions of the excellent opinion of the Court of Appeals, and had it in mind that perhaps that Court would see fit to publish its opinion.
An earnest petition to rehear has been filed. The insistences therein made were considered by us and are discussed and disposed of in the memorandum opinion that we did not file. Out of deference to the insistence of learned counsel, we have decided to file that memo as our response to the petition to rehear.
We have considered the authorities referred to in the petition and find nothing in those to persuade us that the conclusion stated in our memorandum opinion was not correct. However, there is a statement in one of the cases cited in the petition which might appropriately be mentioned. It is in the case of Rogers v. Colville, 145 Tenn. 650, on page 661, 238 S. W. 80, on page 83, wherein the Court in discussing the doctrine of equitable estop-pel says this:
“The doctrine may be, as it has been, variously stated in its application to the particular facts, so much so that *66in a sense every case must depend npon its own peculiar facts and circumstances.”
The petition to rehear must be denied.
All concur.